Title: From Thomas Jefferson to Patrick Henry, 22 October 1821
From: Jefferson, Thomas
To: Henry, Patrick


Sir
Poplar Forest.
Oct. 22. 21.
I should long ago have been at the Natural bridge to have my lines there ascertained, but that during the years 19. and 20. I was in a state of low health which rendered it impossible. I am now as well as usual. altho not absolutely well. but if no change occurs I shall try to go to the bridge. I shall set out for Albemarle in 3 days; where however I shall stay not more than a week and endeavor to be back here about the 6th or 7th of November, and on the 11th I will be at mr Greenlee’s perhaps in time to go on to the bridge and take measures for sending to ask mr Graham’s attendance with as little delay as possible for my stay will be short. these dates may be varied a little by bad weather.If the dam below the bridge has not been opened so as to let off the stagnant water and clear the bridge of it below, I shall ask your aid in procuring what laborers you think necessary to do it while I am there. I salute you with my best wishes,Th: Jefferson